UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly 2013 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC ("Pearson" or the "Company") Appointment to Nomination Committee Pearson announces that Linda Lorimer, a non-executive director of the Company, has been appointed as a member of Pearson's nomination committee with effect from 25 July 2013. This announcement is made in accordance with LR 9.6.11. Natalie Dale Assistant Company Secretary Pearson plc 25 July 2013 ﻿ PEARSON plc  Date:25July2013 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
